NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted September 2, 2020*
                               Decided September 4, 2020

                                          Before

                              DAVID F. HAMILTON, Circuit Judge

                              MICHAEL B. BRENNAN, Circuit Judge

                              AMY J. ST. EVE, Circuit Judge

No. 19-2764

ARTHUR BEATTY, SR.,                              Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.

       v.                                        No. 1:19-cv-00622-JRS-DML

HENSHAW and HOOLEY,                              James R. Sweeney II,
    Defendants-Appellees.                        Judge.

                                        ORDER

       After another inmate tried to frame him as a snitch to get him attacked, Arthur
Beatty, Sr., asked prison officials to investigate and remove that inmate from his
dormitory. Not only did the officials refuse, he alleges, they also threatened that if he

       * The defendants were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 19-2764                                                                            Page 2

continued to press the issue, they would transfer him out of his favorable housing
assignment and write him up for unfounded disciplinary violations. Beatty filed suit,
alleging that the officials were threatening him to deter protected speech and that they
were deliberately indifferent to the risk of violent attacks. The district court ruled that
Beatty failed to state a claim and dismissed the case. Because Beatty adequately alleged
a violation of his First Amendment rights, we vacate the judgment in part and remand
for further proceedings. We affirm the judgment in all other respects.

         We set forth the allegations in Beatty’s amended complaint and take them to be
true for purposes of our review. O’Brien v. Vill. of Lincolnshire, 955 F.3d 616, 618 (7th Cir.
2020). Beatty lives in his prison’s, the Correctional Industrial Facility, “Faith Dorm,”
which, according to a brochure attached to the pleadings, see Amin Ijbara Equity Corp. v.
Vill. of Oak Lawn, 860 F.3d 489, 493 n.2 (7th Cir. 2017), “offers a different and better way
to do time” by providing “a safe, peaceful life in prison” focused on one’s faith and
positive life change. In late 2018, he was having “minor problems” with his cellmates.
He confided in his close friend, inmate Utah Dockery. But their friendship deteriorated
when Beatty tried to intervene in an argument between Dockery and another inmate,
and Dockery incorrectly believed that Beatty sided with his adversary. Meanwhile,
prison officials moved Beatty into a different cell with Michael Miller. Beatty and Miller
had previously shared a cell and had a contentious relationship.

       The next day, another inmate found a note on the floor in a common area of the
dormitory. It read: “My cellmate Michael Miller is gone off of his medication and I am
afraid he may do something to hurt me. I want him moved immediately!!!” The inmate
gave the note to Hooley,1 a prison counselor, who turned it over to Internal Affairs. All
the inmates in the Faith Dorm found out about the note, and Miller assumed that Beatty
had written it. But, Beatty says, Dockery was responsible for the note, though it was
written by another inmate because Dockery could not write legibly himself. Beatty told
Hooley and a prison chaplain, Henshaw, that Dockery had planted the note, putting
Beatty at risk of being attacked by Miller for being a “snitch.” He also said that other
inmates were discussing how to retaliate against him for the note.

     Concerned for his safety, Beatty “began to continually contact” Hooley and
Henshaw “about the status of the investigation [into the note] and what may be done

       1   Neither defendant’s first name is in the record.
No. 19-2764                                                                           Page 3

about removing Dockery from the ‘Faith Dorm.’” They promised to “investigate the
matter” if they could talk to the inmate who wrote the note for Dockery. The scribe then
went to them and explained that he had written the note and that he thought that
Dockery had given it to prison officials “a long time ago.”

      Instead of proceeding with the investigation, however, Hooley and Henshaw
began to “thwart and impede” it. They told Beatty that pursuing the matter “is not
gonna turn out good for [him],” and that “he should not be ‘talking about this anymore
or something would happen.’” They also laughed when Beatty reiterated his concerns
about potential violence by other inmates, leaving Beatty anxious and with the
impression that they would “do nothing” to stop any future attacks. Hooley and
Henshaw told Beatty that if he filed a grievance or talked about the note “too much,”
they would remove him from the Faith Dorm, write disciplinary reports about him, or
move him to another unit under the pretense of his “safety concerns.”

        Because he did not want to lose the benefits of the Faith Dorm program, Beatty
refused protective custody and instead “hope[d] that no one would hurt him over the
‘note.’” In fact, “[n]o one has hurt him yet.” But Hooley and Henshaw allowed Dockery
to stay in the Faith Dorm, Beatty says, so that Beatty would either be attacked or
incentivized to independently “move off the dorm (and leave his most beneficial
programming).” As shown by exhibits to the complaint, Beatty filed grievances about
Hooley and Henshaw’s failure to investigate the note and their threats against him for
speaking up, but his grievances were rejected. Beatty alleged that Hooley and
Henshaw’s threats have caused him psychological trauma and anxiety, and on appeal
he adds that he has lost sleep, lost weight, and “lost faith” in going to prison officials for
help.2

       Based on these allegations, Beatty sued Hooley and Henshaw. In his amended
complaint, he alleged that they threatened to retaliate against him in violation of the
First Amendment and failed to protect him from potential attacks in violation of the
Eighth Amendment. See 42 U.S.C. § 1983. (He also sued Dockery but later voluntarily
dismissed him from the suit.) The district court dismissed the amended complaint

       2 We may consider allegations first raised on appeal if they are consistent with
the amended complaint. W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 678 n. 21
(7th Cir. 2016).
No. 19-2764                                                                         Page 4

under 28 U.S.C. § 1915A(b)(1) for failure to state a claim, concluding that Beatty failed to
allege a deprivation likely to deter First Amendment activity. It reasoned that Beatty
did not have a right to “continually contact” the officials to persuade them to “take [his
preferred] remedial action (removal of Dockery from the dorm)” and that Dockery’s
attempt to label Beatty a snitch did not create a constitutional obligation for officials to
investigate. The court further concluded that Beatty did not state an Eighth Amendment
claim because the defendants “took reasonable measures to guarantee Beatty’s safety.”

        On appeal, Beatty contends that he adequately alleged a First Amendment claim
based on “anticipatory retaliation” because the officials’ as-yet-unexecuted threats of
unfounded disciplinary charges and moving him out of the Faith Dorm were severe
enough to deter an inmate from filing grievances or lawsuits. We have cautioned that
referring to “retaliation” in the First Amendment context “divert[s] attention from the
rule that both threats designed to deter future speech and penalties for past speech are
forbidden.” Fairley v. Andrews, 578 F.3d 518, 525 (7th Cir. 2009). Here, too, the
characterization of the claim as backward-looking retaliation distracts from the
principle that “the first amendment protects speakers from threats of punishment that
are designed to discourage future speech.” Id. Beatty’s claim is no more than a
“chilling” claim: that he is being threatened with reprisals to keep him quiet about the
defendants’ inaction. See Surita v. Hyde, 665 F.3d 860, 878 (7th Cir. 2011). Beatty had to
allege only that the “conduct by the defendants would likely deter a person of ordinary
firmness from continuing to engage in protected activity” and that his potential speech
was “at least a motivating cause” of the defendants’ threat of punishment. Id. at 878–79.

         We conclude that Beatty stated such a claim by alleging that Hooley and
Henshaw threatened to punish him if he continued to ask for protective measures or
complained about their alleged refusal to investigate and their threats. Raising concerns
about safety or other prison conditions is a “constitutionally protected activity.”
Daugherty v. Page, 906 F.3d 606, 610 (7th Cir. 2018) (complaints and grievances);
Holleman v. Zatecky, 951 F.3d 873, 878 (7th Cir. 2020) (lawsuits). And Beatty sufficiently
alleged causation by asserting that Hooley and Henshaw told him they would punish
him for complaining or filing a grievance or lawsuit. See Surita, 665 F.3d at 879; Dobbey
v. Ill. Dep't of Corr., 574 F.3d 443, 446 (7th Cir. 2009) (accepting as true plaintiff’s
allegation of causal connection).
No. 19-2764                                                                          Page 5

       Further, Beatty alleged a sufficiently serious threat. The district court focused
solely on the defendants’ refusal to enact Beatty’s “preferred solution” (removing
Dockery from his orbit). That would indeed be inadequate, see Holleman, 951 F.3d at 879,
but Beatty alleged more: He was threatened with trumped-up discipline and with an
unfavorable transfer if he didn’t keep quiet. And “not only actual harms but also threats
of harm can deter First Amendment activity.” Douglas v. Reeves, 964 F.3d 643, 649
(7th Cir. 2020). For example, we have recognized “the coercive nature of threats to
withhold even small sums [of money] from prisoners.” Id.

        Although not any threat will meet the threshold, the alleged threats here suffice
to support a chilling claim at the pleadings stage. Threats of a transfer that would
present a “serious change[] of circumstance,” like depriving Beatty of the beneficial
Faith Dorm program, could deter an inmate from complaining. Cf. Holleman, 951 F.3d
at 881 (collecting cases in which transfer constituted adequate adverse action). Likewise,
threats to manufacture disciplinary charges could be severe enough to discourage
speech. Cf. Dobbey, 574 F.3d at 445–47; Hughes v. Farris, 809 F.3d 330, 333–34 (7th Cir.
2015). And because the test is objective, it does not matter for purposes of the First
Amendment claim whether the threats deterred Beatty’s speech. See Douglas, 964 F.3d at
646–47.

        Beatty further argues that he stated an Eighth Amendment claim because the
defendants deliberately refused to protect him from potential attacks. To state a claim,
Beatty had to allege that Hooley and Henshaw knew of and disregarded a substantial
risk of serious harm. Farmer v. Brennan, 511 U.S. 825, 834 (1994). Potential attacks from
other inmates may constitute a substantial risk of harm. See Helling v. McKinney,
509 U.S. 25, 33 (1993) (Eighth Amendment protects against future harm to inmates). But,
even assuming there was sufficiently definite risk here, Beatty failed to allege that the
defendants recklessly disregarded that risk. Refusing his demand to transfer Dockery is
not indicative of deliberate indifference. “Prison officials do not violate the Eight
Amendment because the mode of protection they offer does not sit well with a
prisoner.” Dale v. Poston, 548 F.3d 563, 570 (7th Cir. 2008). Further, Beatty alleges that he
was offered, but refused, protective custody. This suggests that, rather than deliberately
ignoring the risk, the defendants took “reasonable measures to guarantee [Beatty’s]
safety.” Sinn v. Lemmon, 911 F.3d 412, 419 (7th Cir. 2018).
No. 19-2764                                                               Page 6

       The judgment of the district court is AFFIRMED as to the Eighth Amendment
claim and VACATED as to the First Amendment claim, and the case is REMANDED as
to the First Amendment claim for further proceedings consistent with this order.